                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

LAURA BLACKLOCK,

       Plaintiff,

v.                                                     Case No: 6:18-cv-1949-Orl-28TBS

KOHL’S DEPARTMENT STORES, INC.,

       Defendant.


                                          ORDER

       This case comes before the Court on Plaintiff’s Amended Motion for Extension of

Time to Serve Defendant and File Executed Summons (Doc. 9). Absent good cause, an

action should be dismissed without prejudice if service is not made within 90 days after

the complaint is filed. FED. R. CIV. P. 4(m). The rule also gives the Court the power to

extend the time within to effect service of process. Plaintiff filed her complaint on

November 13, 2018 and the summons was issued the next day (Id., at 1). Plaintiff’s

lawyer represents that due to a calendaring error, the summons did not go out for service

until February 15, 2019 (Id.). Service was accomplished on February 18, 2019 (Id.).

Although the Court is still not satisfied that it understands what happened, it appears that

Defendant has now been served and this case can proceed. Accordingly, the motion is

GRANTED. Plaintiff has through February 25, 2019 to file the return of service.

       DONE and ORDERED in Orlando, Florida on February 21, 2019.
Copies furnished to:

      Counsel of Record
      Unrepresented Parties




                              -2-
